EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 05/25/2022, claims 2-5, 11, and 13-15 were/remain cancelled; claims 1, 12 and 20 were amended;. As a result, claims 1, 6-10, 12 and 16-20 are pending, of which claims 1, 12, and 20 are in independent form.

Applicant’s arguments, see pages 6-12 filed 06/25/2022, regarding the objections to the 35 U.S.C 103 rejection have been fully considered and persuasive. The rejection has been withdrawn in view of the amended 35 U.S.C 103 rejection.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Don O’Brien (Reg. No. 59, 016) [Please see attached “Email from the Applicant” for details] received on 07/06/2022.
The application has been amended as follows:
Please replace Claim 1 with the following:
(Currently Amended) A computer-implemented method for certified sensor readings from a sensor, the method including:
calibrating the sensor;
generating a digital certificate after a successful calibration of the sensor, wherein calibrating the sensor and generating the digital certificate is performed by a certified authority system;
signing, by the sensor, a measurement value with a private key of a public/private key pair for the measurement value, wherein an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate, wherein the calibration of the sensor indicates that the sensor generates reproducible measurement values that accurately correspond to physical parameter values; 
sending, by the sensor, the signed measurement value such that the sensor is identifiable via a public key of the public/private key pair and the generated digital certificate;
sending, by the sensor, the generated digital certificate with the signed measurement value; [[and]]
suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent;
receiving the sent, signed measurement value by a backend system, wherein the backend system is a node of a blockchain system; and
verifying an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system.

Please cancel Claims 6-7:

Please replace Claim 8 with the following:
8. (Currently Amended) The method according to claim [[6]] 1, wherein the certified authority system is certified by a trusted authority, and wherein a trustworthiness of the certified authority Page 2 of 12Appl. No. 16/572,863 Reply to Office Action of April 1, 2022 system is guaranteed by the certified authority system.

Please cancel Claim 9:

Please replace Claim 12 with the following:
(Currently Amended)	A sensor for certified sensor readings, the sensor including:
a computer processing circuit; and
a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising:
receiving a calibration signal for a measurement unit of the sensor, wherein the calibration signal indicates a certification of an embedded software component executable by the sensor;
storing a generated digital certificate, wherein the generated digital certificate is generated after a successful calibration of the sensor, wherein the certification and the generation of the digital certificate is performed by a certified authority system;
signing a measurement value with a private key of a public/private key pair for the sensor, wherein an expiration time value of a calibration of the sensor is identical to an expiration time value of the generated digital certificate, wherein the calibration of the sensor indicates that the sensor generates reproducible measurement values that accurately correspond to physical parameter values; [[and]]
sending the signed measurement value such that the sensor is identifiable via a public key of the sensor and the generated digital certificate;
sending, by the sensor, the generated digital certificate with the signed measurement value; [[and]]
suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent; and
 verifying, by a backend system, an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system, wherein the backend system is a node of a blockchain system.
Please cancel Claims 16-17:

Please replace Claim 18 with the following:
 18.	The sensor according to claim [[16]] 12, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to certify, by a trusted authority, the authority system, and wherein a trustworthiness of the certified authority system is guaranteed by the certified authority system.

Please cancel Claim 19:

Please replace Claim 20 with the following:
(Currently Amended)	A computer program product for certified sensor readings from a sensor, the computer program product comprising one or more non-transitory computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to: 
calibrate the sensor, wherein the sensor is calibrated by certifying an embedded software component executable by the sensor;
generate a digital certificate after a successful calibration of the sensor, wherein calibrating the sensor and generating the digital certificate is performed by a certified authority system;
sign a measurement value with a private key of a public/private key pair, wherein an expiration time value of a calibration of the sensor is identical to an expiration time value of the generated digital certificate, and wherein the successful calibration indicates that the sensor generates reproducible measurement values that accurately correspond to physical parameter values; 
send the signed measurement value such that the sensor is identifiable via a public key of the public/private key pair and the generated digital certificate;
send the generated digital certificate with the signed measurement value; and
suppress sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent;
receive the sent, signed measurement value by a backend system, wherein the backend system is a node of a blockchain system; and
verify an identity of the sensor via a signature of the sent, signed measurement value and the certified authority system.








Allowable Subject Matter

Claims 1, 8, 10, 12, 18 and 20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 12, and 20, although the closest prior art of record (such as Saroiu et al. (U.S No. 8832461), Pottier et al. (U.S Pub. No. 20180026799), Roskind et al. (U.S. No. 9544153) and Kimura et al. (U.S Pub. No. 20140337632)) teaches a computer-implemented method for certified sensor readings from a sensor, the method including: calibrating the sensor; generating a digital certificate after a successful calibration of the sensor; signing, by the sensor, a measurement value with a private key of a public/private key pair for the measurement value, wherein an expiration time value of the calibration of the sensor is identical to an expiration time value of the generated digital certificate, sending, by the sensor, the signed measurement value such that the sensor is identifiable via a public key of the public/private key pair and the generated digital certificate; sending, by the sensor, the generated digital certificate with the signed measurement value; and suppressing sending of the generated digital certificate for a predefined number of times that the signed measurement value is sent..
However, none of the prior art, alone or in combination teaches wherein the calibration of the sensor indicates that the sensor generates reproducible measurement values that accurately correspond to physical parameter values;. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Saroiu et al. (U.S No. 8832461) discloses architecture that provides trusted sensors and trusted sensor readings on computing devices such as mobile devices. The architecture utilizes a trustworthy computing technology (e.g., trusted platform module (TPM). In the context of TPM, one implementation requires no additional hardware beyond the TPM and a virtualized environment to provide trusted sensor readings. A second implementation incorporates trusted computing primitives directly into sensors and enhances security using signed sensor readings. Privacy issues arising from the deployment of trusted sensors are also addressed by utilizing protocols.
Pottier et al. (U.S Pub. No. 20180026799) discloses a method of establishing trust between an agent device and a verification apparatus, the method comprising: obtaining, at the agent device, a trust credential, wherein the trust credential relates to an aspect of the agent device and comprises authentication information for identifying at least one party trusted by the verification apparatus and/or device data relating to the agent device; transmitting, from the agent device to the verification apparatus, the trust credential; obtaining, at the verification apparatus, the trust credential; analysing, at the verification apparatus, the trust credential; determining, at the verification apparatus, whether the agent device is trusted based on the analysis; and responsive to determining the agent device is trusted, establishing trust between the agent device and the verification apparatus.
Roskind et al. (U.S. No. 9544153) discloses A method, system and computer-readable medium for establishing secure connections using compressed cryptographic chaining certificates, the method including receiving a first compact representation corresponding to a certificate for validating a first entity at a second entity, retrieving a local list of one or more compact representations corresponding to one or more certificates locally available to the second entity, comparing the first compact representation to the one or more compact representations within the local list, determining if the first compact representation matches at least one of the one or more compact representations, retrieving the certificate corresponding to the at least one of the one or more compact representations if the first compact representation matches the at least one of the one or more compact representations and validating the first entity using the retrieved certificate corresponding to the at least one of the one or more compact representations.
Kimura et al. (U.S Pub. No. 20140337632) discloses Distribution of a certificate and a private key via a network includes a certificate/private key storage unit by which a certificate and a private key prepared for distribution to one or more devices are stored; a security level storage unit by which a security level for each device belonging to a device group is stored; and a display/instruction unit by which a selection screen prompting a user to select one or more devices from the device group is displayed. An instruction for the selection made by the user is received; and a certificate/private key distribution unit by which, via the network, the certificate and the private key for each device are distributed to the one or multiple devices for which the instruction for selection was made. For each device, the selection screen displays the device security level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498